UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1434


ALEXANDER OTIS MATTHEWS,

             Plaintiff - Appellant,

             v.

RATIONALWIKI FOUNDATION,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’ Grady, District Judge. (1:14-cv-00257-LO-TCB)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Otis Matthews appeals the district court’s order dismissing his

complaint for failure to prosecute. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Matthews v.

RationalWIKI Found., No. 1:14-cv-00257-LO-TCB (E.D. Va. Mar. 24, 2017).            We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                          2